Citation Nr: 1736020	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In the Veteran's September 2013 Substantive Appeal (VA Form 9), the Veteran filed appeals for headaches and hypertension.  However, in his October 2013 Statement in Support of Claim, the Veteran withdrew the appeal to the Board for headaches but stated that he wished to continue the hypertension appeal.  

Additionally on the September 2013 Substantive Appeal, the Veteran requested a Travel Board Hearing.  The RO scheduled the hearing for March 2017.  The RO properly provided notice in a February 2017 letter, but the Veteran failed to report.  As neither the Veteran nor his representative submitted evidence showing good cause to miss the Board hearing, the Board considers the Veteran's request for a hearing withdrawn.


REMAND

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

Following the issuance of the May 2015 supplemental statement of the case (SSOC), additional relevant evidence was added to the record, to include a May 2016 VA examination.  However, a SSOC was not issued after this evidence was added to the file.  Accordingly, a remand is necessary for the RO to consider this evidence in the first instance.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

After obtaining any additional identified private or VA treatment records, to include VA treatment records dated from May 2016 to the present, readjudicate the claim for an increased rating for service-connected hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


